Citation Nr: 1125118	
Decision Date: 07/01/11    Archive Date: 07/14/11

DOCKET NO.  10-42 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 70 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total rating due to individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Rebecca A. Patrick, Attorney


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel



INTRODUCTION

The Veteran served on active duty from November 13, 1951 to November 30, 1971, including service in the Republic of Vietnam from December 1967 to September 1968.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision in which the RO granted service connection for PTSD and assigned an initial 30 percent rating, effective December 7, 2004.  

Subsequently, in a September 2010 rating decision, the RO assigned an initial 70 percent rating for PTSD retroactive to December 7, 2004.  Because the Veteran is presumed to be seeking the maximum available benefit for a disability, the claims for an initial rating in excess a 70 percent for PTSD, including a TDIU rating, remain viable issues on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); AB v. Brown, 6 Vet. App. 35, 38 (1993); see also Rice v. Shinseki, 22 Vet. App. 447, 454 (2009).  Therefore, the Board construes the issues on appeal as listed on the title page.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Since the award of service connection, the Veteran's PTSD has been manifested by some impairment in short-term memory, sleep and concentration difficulties, anxiety, depression, nightmares, frequent intrusive thoughts, isolation, and avoidance of crowds; it has not been manifested by total social and occupational impairment, gross impairment in thought process or communication, delusions, hallucinations, suicidal or homicidal ideation, grossly inappropriate behavior, impaired personal hygiene, disorientation to person or place, or memory loss for names of close relatives, own occupation or own name.

2.  Resolving all reasonable doubt in the Veteran's favor, the evidence shows that the Veteran is unable to secure or follow a substantially gainful occupation, as a result of his service-connected PTSD either alone, or in combination with, service-connected bursitis of both shoulders and lumbar spondylosis with lumbar degenerative disc disease (DDD) and associated left lumbar radiculopathy.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 70 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.7, 4.125, 4.130, Diagnostic Code 9411 (2010).

2.  The criteria for a TDIU due to service-connected disability have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 3.340, 3.341, 4.3, 4.15, 4.16 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010), was signed into law on November 9, 2000.  Implementing regulations were created, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326 (2010).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence that the claimant is expected to provide.  See 73 Fed. Reg. 23,353-356 (Apr. 30, 2008).

VA's notice requirements also apply to all five elements of a service-connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In rating/TDIU cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Id.

The United States Court of Appeals for Veterans Claims (Court) held that to the extent possible the VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before an initial decision on a claim for VA benefits.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004).  However, VA's notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

Initially, in light of the Board's favorable decision granting the Veteran a TDIU, the Board finds that all notification and development action needed to fairly adjudicate that claim has been accomplished. 

In January 2005 and March 2006 pre-rating notice letters, the RO described the evidence necessary to substantiate a claim for service connection, and met all of the requirements noted above, including informing the Veteran that it was ultimately his responsibility to see to it that any records pertinent to his claims are received by VA, and provided information pertaining to assignment of disability ratings and effective dates consistent with Dingess.  This notification would also apply to the "downstream" issues of entitlement to a higher initial rating/TDIU.  The Court has held that once service connection is granted the claim is substantiated, additional VCAA notice is not required; and any defect in the notice is not prejudicial.  Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007); Dingess, 19 Vet. App. at 491.  Thus, because the January 2005 and March 2006 notice that was provided before service connection was granted was legally sufficient, VA's duty to notify in this case has been satisfied.  Even so, the Board notes that, in a January 2010 letter, the RO also described the evidence necessary to substantiate a TDIU.  In August 2010, the RO issued a statement of the case (SOC) regarding the Veteran's higher initial rating claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matters herein decided.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (holding that a party alleging defective notice has the burden of showing how the defective notice was harmful).

The Board also finds that all relevant evidence necessary for an equitable resolution of the matters decided herein on appeal has been identified and obtained, to the extent possible.  The evidence of record includes the Veteran's service treatment records, available VA and private medical records, his VA vocational rehabilitation folder, a Board hearing transcript, responses from the Joint Service Records Research Center (JSRRC), and statements from the Veteran's healthcare providers and his attorney addressing the severity of the Veteran's service-connected disabilities.  The Veteran was afforded VA examinations in April 2006, November 2008, February 2009, March 2009, June 2009 and February 2010.  The Board finds that the evidence of record is adequate for rating purposes as most of the examiners reviewed the Veteran's medical records and provided detailed clinical evaluations.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Moreover, in April and June 2009 letters, the Veteran's attorney maintained that another VA examination was not warranted for adjudication purposes.  Given the foregoing, the Board finds that VA has substantially complied with the Board's September 2008 remand.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with).  Thus, the Board finds that no further assistance is warranted.  Under these circumstances, the Board concludes that the Veteran has been accorded ample opportunity to present evidence and argument in support of the matters decided on appeal.

In summary, the duties imposed by the VCAA have been considered and satisfied. There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the matters decided herein on appeal.

II. Background

On June 1, 2005, an initial VA mental health intake assessment was performed.  At that time, the Veteran had difficulty with sleep and nightmares about Vietnam; he reported that he cried over anything and was irritable; he denied suicidal or homicidal ideations; and he indicated that he avoided crowds and would rather be alone.  No diagnosis was rendered at that time.  

During an April 2006 VA PTSD examination, the Veteran reported first receiving mental health treatment at VA in 2005.  Cytolapram and galantamine were prescribed.  He last worked as a welder for Southern Railway, retiring in January 1994 after 22 1/2 years.  The Veteran stated that he did okay with his work, but sometimes he would get angry on the job.  The Veteran reported that he had a fairly good relationship with his family, except that he got frustrated with his children because they tried to tell him what to do.  He had one friend whom he saw a couple of times a week when the friend visits and calls.  He visits relatives about two to three times a month; and went to church a couple of times a month.  On mental status examination, the Veteran was alert, oriented, and attentive, appearing somewhat younger than his stated age.  His mood appeared euthymic and his affect was full range.  He was very talkative and there was no evidence of psychomotor agitation or retardation.  His eye contact was good and, while he was cooperative, the Veteran was very vague and seemed to be exaggerating his symptoms.  His thought process was circumstantial at best.  His thought content was devoid of auditory or visual hallucinations.  Evidence of delusions was not noted.  He denied suicidal or homicidal ideations.  His memory was mildly impaired to immediate information, but fairly intact for recent and remote events.  Concentration difficulties were noted on testing-could not spell "world" backwards and was not able to interpret a proverb.  Intelligence was estimated to be in the low average to average range, and he had very little insight into his current condition.  An Axis I diagnosis was not rendered.  A Global Assessment of Functioning (GAF) score of 73 was given.  The Veteran report difficulty sleeping, sleeping only three to four hours a night.  He indicated that he had dreams of the military and felt nervous and irritable.  The examiner added that the Veteran's social adaptability and interaction with others as well as ability to maintain employment and perform job duties in a reliable, flexible and efficient manner was only minimally impaired due to his reported symptoms.  

In Counseling Consortium for P.T.S.D. reports dated from October 2005 to the end of July 2008, E. D. A., Ph.D. indicated that the Veteran had trouble sleeping, insomnia, night sweats, nightmares, depression, anxiety, uncontrollable crying, intrusive thoughts and memories, flashbacks, difficulty controlling anger, irritability, agitation, less stress tolerance, difficulty expressing loving and caring feelings for others, problems being around others, difficulty with memory and concentration, loss of interest in pleasurable activities, emotional numbing, avoidance of reminders of war, no social life, isolation and detachment from others, hyperalertness, and survivor's guilt.  The Veteran's symptoms appeared throughout all the aspects of his life and were totally disabling.  Beginning in April 2006, this psychologist opined that the Veteran's PTSD rendered him totally disabled.  Dr. E. D. A. also provided the Veteran with referrals to group, anger, and stress management counseling.  

VA treatment records dated in 2005 show that the Veteran first requested treatment for PTSD in April 2005.  During 2005, he was prescribed medications to help manage his PTSD symptoms.  Symptoms of memory loss, tearful mood, flashbacks, nightmares, and cold sweats were reported.  During a VA mental status examination in July 2005, the Veteran reported feeling the same, but not as emotional since last visit.  He indicated that a friend returned from Iraq and saw him on Sunday.  He continued to have some anxiety and nightmares and was tired a lot in the afternoon.  Sleep was fair.  Mood was reported as stable.  He was alert, attentive, cooperative, and neatly dressed and groomed.  His affect was full range.  Speech was unremarkable.  Thoughts were goal directed and sequential.  No active hallucinations or delusions were reported.  He denied active suicidal or homicidal thinking.  Insight and judgment were fair.  Diagnosis was PTSD.  GAF scores were given of 45 (current) and 50 (highest in last year).  During an August 2005 follow-up, the Veteran reported feeling better, noting that he did not cry as much when he talked about Vietnam.  He felt that the medications had been helpful.  He tried to keep a positive attitude.  Nightmares and flashbacks continued but had decreased with the increase in medications.  The Veteran stated that he was not as depressed and his symptoms of PTSD had decreased.  He attended church and ran errands to stay busy.  Sleep was good with medications.  Mood was reported as stable.  Findings on mental status examination were similar to those in July 2005.  Diagnosis was PTSD.  GAF scores were given of 50 (current) and 55 (highest in last year).  At a November 2005 mental health follow-up, the Veteran reported short-term memory problems, nightmares, being tearful and feeling worse since last visit.  Sleep was good/fair with medications.  His mood was reported as stable.  On mental status examination, the Veteran was alert, attentive, cooperative, and neatly dressed and groomed.  His affect was full range.  Speech was unremarkable.  Thoughts were goal directed and sequential.  No active hallucinations or delusions were reported.  He denied active suicidal or homicidal thinking.  Insight and judgment were fair.  Diagnosis was PTSD, late onset.  GAF scores were given of 48 (current) and 50 (highest in last year).

At a March 2006 VA mental health record follow-up, the Veteran reported that he had continued to feel okay since last visit.  But he also reported having nightmares and flashbacks and being tearful at times.  Memory was the same with no further decline.  Sleep was noted as fair/good.  Mental status remained unchanged.  GAF scores of 48 (current) and 50 (highest in last year) were assigned.  A June 15, 2006 VA mental status examination revealed that the Veteran was neatly dressed and groomed and his affect was full range.  Speech was unremarkable.  Thoughts were goal directed and sequential with no hallucinations or delusions reported.  He denied active suicidal or homicidal thinking.  Insight and judgment were fair.  Diagnosis was PTSD, late onset.  A GAF score of 48 (current and highest in last year) was given.  A September 2006 VA mental health follow-up reveals that the Veteran reported unresolved depression.  On mental status examination, he was oriented in all spheres and short- and long-term memory was intact.  His concentration, insight and judgment were fair.  Appearance was adequate.  Speech was normal rate and tone.  Attitude was cooperative.  Mood was variable/labile.  Thought process was linear and thought content was appropriate.  Suicidal and homicidal ideation was absent.  Impulse control, concentration/attention, insight and judgment were described as fair.  Appetite and energy were noted as adequate and sleep was described as restorative.  However, he indicated that he could not sleep, was emotional and tired.  He had limited interests.  He did not report problems with irritability or anger.  However, he did report symptoms of depression, anxiety and nightmares.  The Veteran stated that he drank one to two cans of beer daily.  Diagnoses included dysthymic disorder, alcohol dependence, and dementia of Alzheimer's type.  A GAF score of 45 (current and highest in last year) was given.  

During a January 2007 VA mental health follow-up, the Veteran reported feeling about the same as last time since his last visit.  Sleep was not good, getting about three to four hours a night.  Mood was reported as bad, adding he could not stand for anybody to say nothing to him.  The Veteran said he was disagreeable.  On mental status examination, he was alert, attentive and cooperative.  The Veteran was casually dressed and groomed.  His affect was mildly constricted in range.  Speech was unremarkable.  Thoughts were goal directed and sequential.  No active hallucinations or delusions were reported.  He denied active suicidal or homicidal thinking.  Insight and judgment were fair.  Diagnoses included dysthymic disorder, alcohol dependence, and dementia of Alzheimer's type.  A GAF score of 60 (current and highest in last year) was given.  A February 2007 addendum reflects that the Veteran was diagnosed in July 2005, August 2005, November 2005, March 2006 and June 2006 with PTSD, which symptoms are partially controlled with medicines and the diagnosis was brought forward.  At an April 2007 VA mental health follow-up, the Veteran reported feeling the same, no better and no worse, since the last visit.  Sleep was not good.  Mood was reported as down.  On mental status examination, the Veteran was alert, attentive and cooperative.  He was casually dressed and groomed.  His affect was mildly constricted in range and he was labile with mild crying.  Speech was unremarkable.  Thoughts were goal directed and sequential.  No active hallucinations or delusions were reported.  He denied active suicidal or homicidal thinking.  Insight and judgment were fair.  Diagnoses included dysthymic disorder, alcohol dependence, dementia of Alzheimer's type, and PTSD.  GAF scores were given of 55 (current) and 60 (highest in last year).  No VA mental health treatment was shown after April 2007.  A February 2009 VA physician's note reflects that the Veteran had poor memory.

During a May 2008 VA spine examination, the Veteran complained of constant low back pain which radiated to both legs below the knee.  He was basically wheelchair-bound and led a bed-to-chair existence.  He had had physical therapy in the past year with little if any benefit and injection therapy, again without benefit.  The Veteran stopped working in 1994 because he was burned on the job.  He stated that his back limited his ability to bend over while at work.  At that time, the Veteran was unable to walk unassisted and required help dressing and with personal hygiene.  Physical examination was limited because of the Veteran's inability to stand, and was conducted in the seated position.  All motion of the back appeared painful.  He could flex to 20 degrees and extend his back to 10 degrees.  Lateral flexion was to 25 degrees bilaterally and rotation was to 5 degrees bilaterally.  The range of motion was not additionally limited following repetitive use.  The Veteran's back was diffusely tender.  Motor strength appeared globally diminished in both flexion and extension at both knees.  Deep tendon reflexes were symmetrically absent at both knees and ankles.  The Veteran was unable to walk and required assistance to even rise from the wheelchair.  X-rays revealed prominent degenerative joint disease throughout the lumbar spine with diffusely decreased disk spaces.  The diagnosis was lumbar spondylosis and lumbar DDD with clinical evidence of a left lumbar radiculopathy.

During a February 2009 VA PTSD examination, the Veteran reported that he was frequently looking over his shoulder; that he lashed out verbally; and that he had difficulty sleeping, having nightmares and flashbacks approximately once per week.  He also had intrusive thoughts almost daily.  He was isolated and withdrawn from others.  He indicated that he got irritated with his spouse.  She indicated that the Veteran jumped up in the middle of the night for no reason.  His wife also reported that the Veteran was losing his ability to take care of activities of daily living; that he had difficulty following directions and following conversation; and that he was also experiencing frequent falls.  However, it did not appear that the Veteran was taking any medications that would address any symptoms of a mental health disorder.  After service, the Veteran worked as a welder for the railroad for 23 years and had to stop working due to physical health problems.  On mental status examination, the Veteran was appropriately dressed and groomed.  At times, he would answer questions logically and other times information had to be gathered from other family members.  Throughout the evaluation, the examiner stated the Veteran presented with frequent crying which would happen quickly followed by several repetitive statements.  These bouts of tearfulness would end as quickly as they started and were somewhat unusual and perhaps unrelated to PTSD.  Insight and judgment were not demonstrated.  Thought process was confused at times, although there was no evidence of any thought or perceptual disturbance.  The examiner stated, given his mental status at time of examination and level of impairment, it was believed the Veteran would need extensive help managing his funds.  The diagnosis was PTSD; a GAF score of 58 assigned.  The examiner added that the Veteran was experiencing mild to moderate level of impairment in social and occupational functioning due to PTSD alone.  If other conditions were factored in, his GAF score would actually be much lower.  

Given the fact the two previous VA PTSD examinations presented a conflicting disability picture, a third VA examination was ordered with a board of two examiners to agree on the Veteran's diagnosis and level of disability.  A subsequent VA PTSD examination provided by two mental health examiners on June 9, 2009 reflects the claims file was reviewed.  The Veteran reported difficulty sleeping, having nightmares every two or three nights and getting about four hours of sleep per night.  He gave a history of daily intrusive thoughts and flashbacks five or six times per month.  He tried to avoid things that remind him of Vietnam.  The Veteran also reported hypervigilance, exaggerated startle response, mild problems with anger, and difficulty getting close to and trusting others.  He has never been hospitalized for psychiatric problems and reported no significant remission in symptoms due to treatment.  He lived with his wife of 52 years.  He reported one close friend and a few associates and he enjoyed playing cards and checkers and watching television, in his free time.  The Veteran reported drinking one to two beers a day to calm his nerves.  He retired from the railroad company in 1994, reporting a history of difficulty getting along with coworkers.  He attended school to the 11th grade and completed a GED.  On mental status examination, the Veteran was alert and oriented in all spheres.  Thought process was generally linear.  History was adequate.  Affect was blunted.  Insight was fair.  Speech was generally fluent, grammatical and free of paraphasias.  Attention was mildly impaired.  He could not spell "world" in reverse and demonstrated mild difficulty with memory.  Although he reported hearing noises at times, he did not report any overt symptoms of psychosis.  The Veteran denied current suicidal and homicidal ideation.  It was noted the Veteran's daughter and wife reportedly had power of attorney and managed his finances.  The examiner stated based on his presentation, the Veteran should be adequately able to manage finances on his own.  Diagnosis was PTSD with a GAF of 53 assigned.  The examiners reported that the Veteran was currently experiencing moderate to serious level of impairment in social and occupational functioning related to PTSD and had mild impairment in attention and memory.

In a June 2009 rating decision, service connection for PTSD was established as directly related to military service and an initial 30 percent rating was assigned for symptoms of difficulty sleeping, intrusive thoughts, avoidance, hypervigilance, exaggerated startle reflex, mild problems with anger and mild difficulty with memory.

A March 2009 VA skin disease examination showed no definite evidence of hyperhidrosis of the feet.

At a January 2010 VA joints examination, the Veteran complained of constant low back and bilateral shoulder pain described as severe and a 10 in intensity on a scale of 1 to 10.  His back pain shoots down both legs and affects his ability to walk.  The Veteran denied any incapacitating episodes over the last 12 months in which a physician prescribed bed rest.  He denied instability of the shoulders but stated they affect his ability to sleep and that he has pain with overhead activity.  The Veteran has had cortisone injections in his back and shoulders without significant improvement and physical therapy with no benefit.  He took oxycodone and Naprosyn daily without significant improvement in his symptoms.  The Veteran was wheelchair-bound and nonambulatory and needed to be in a total care facility.  He could not stand up or perform any of his activities of daily living.  He apparently had episodes where he is somewhat frustrated and combative, as well as argumentative as many dementia patients do, including one episode during the examination.  The Veteran denied flare-ups stating that his pain and symptoms were severe and present all the time.  He was unsteady on his feet and consistently fell.  On physical examination, the Veteran was unable to stand or participate in range of motion exercises because of dementia and high fall risk.  The examiner added that his inability to stand was due to severe dementia and gait unsteadiness, not because of the Veteran's lumbar spine disability.  There was no muscle spasm though the Veteran did have diffuse tenderness to palpation of the back.  Straight-leg raise was negative and he had 4/5 strength in all four extremities.  There were no sensory abnormalities as best as could be told with the Veteran's limited cooperation due to dementia.  Deep tendon reflexes were normal and symmetric.  Gait was not evaluated.  Range of the motion of the right shoulder was: abduction and flexion to 80 degrees; external rotation to 50 degrees and internal rotation to 25 degrees, with pain throughout.  Range of the motion of the left shoulder was: abduction and flexion to 90 degrees; external rotation to 70 degrees and internal rotation to 50 degrees, with pain throughout.  Repetitive motion did not result in increased pain or decreased range of motion.  The Veteran did not have frozen shoulder syndrome, as the examiner was able to passively move his shoulders much further than the Veteran could do actively.  Tenderness to palpation was noted in the subacromial bursa region of both AC joints.  Each supraspinatus muscle was 4+/5 in strength.  The Veteran had normal stability on shoulder examination with positive impingement sign in each shoulder.  X-rays of the shoulders were normal.  X-rays of the spine revealed moderate to severe degenerative joint disease throughout the lumbar spine with spurring and sclerosis in addition to some hypertrophy.  The diagnoses included degenerative joint disease of the lumbar spine and bilateral shoulder impingement syndrome.  

Another VA PTSD examination was conducted in February 2010, during which the Veteran reported that he was going downhill.  He had had increased difficulty with anger, irritability, increased temper, and problems with emotional lability.  The Veteran became tearful when describing the problems he was having.  He had a very depressed mood and cried frequently.  He continued to have difficulty with sleep, getting about four or five hours of sleep a night with difficulty initiating and maintaining sleep, waking up frequently during the night, and having flashbacks and nightmares.  The Veteran reported regular intrusive thoughts of the war.  He had decreased ability to engage in activities and decrease mobility, to which he had related frustration.  He was no longer attending counseling or group therapy.  The Veteran reported having no close friends outside of family and decreased mobilization.  He spent all of his day lying in bed.  He had not had any drinks in the last seven months.  The Veteran became tearful when discussing his employment history, noting that there was a history of difficulty getting along with co-workers.  He reported no hobbies or activities of interest.  On mental status examination, the Veteran was generally alert and oriented to all spheres.  However, orientation to date was off by two days.  He showed some difficulty with thought process.  The Veteran was emotionally labile and became tearful during the course of the examination.  Affect was blunted.  History was fair.  Speech was generally fluent, grammatical and free of paraphasias.  Insight was fair.  The Veteran presented with mild difficulty with attention and memory.  No overt symptoms of psychosis were shown.  A GAF score of 50 was given.  The examiner added that overall, the Veteran's PTSD was causing severe impairment in social and occupational functioning.  He was presenting with significant re-experiencing symptoms; difficulty with sleep; nightmares; flashbacks; significant anger; irritability; increased temper; and decreased ability to engage in activities.  He requires assistance with a daily nurse for about 28 hours a week and care from his three children who live close by.  The Veteran needed assistance with driving, medication management, cooking, cleaning and basic hygiene.  His wife and daughter were managing his finances and this appeared adequate and appropriate for the Veteran at that time.  

In a December 10, 2009 addendum, the Veteran's VA physician opined that, based on the Veteran's service-connected disabilities, he was unemployable.

An April 2010 VA treatment note reflected that the Veteran was in a nursing home.

In an August 2010 rating decision, the RO found the Veteran incompetent to handle disbursement of funds.  In a September 2010 rating decision, the RO denied the Veteran's claims for a higher rating for his skin disorder of both feet and for a TDIU.  The latter was denied because the Veteran failed to complete a VA Form 21-8940 verifying his employment.

III. Analysis

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2010).  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where the question for consideration is the propriety of the initial rating assigned, evaluation of the medical evidence since the effective date of the grant of service connection to consider the appropriateness of "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts found) is required.  See Fenderson, 12 Vet. App. at 126; see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's PTSD is currently rated as 70 percent disabling under Diagnostic Code 9411.  The Board notes that psychiatric disabilities other than eating disorders are rated pursuant to the criteria for General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130.  

Under the formula, a 70 percent rating is assigned for occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411.

When it is not possible to separate the effects of the service-connected disability from a nonservice-connected condition, such signs and symptoms must be attributed to the service-connected disability.  38 C.F.R. § 3.102; Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam).

Psychiatric examinations frequently include assignment of a GAF score.  According to the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV) (adopted by VA at 38 C.F.R. §§ 4.125 and 4.126 (2010)), a GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  There is no question that the GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See, e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  Except for an initial GAF score of 73, the evidence as described above reveals GAF scores ranging between 45 and 60 during the appeal period.  The Board notes that a GAF score of 51-60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peer or coworkers).  A score of 41-50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job), while a GAF score of 31 to 40 indicates major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).

The Board finds that based on the totality of the evidence, his PTSD more nearly approximates the criteria for a 70 percent rating, but no more, during the entire period in issue.  Since there is no way to separate out the symptoms associated with the Veteran's PTSD from his other psychiatric disorders, all symptomatology has been considered in rendering this decision.  See Mittleider, 11 Vet. App. at 182.  Thus, the Board concludes that staged ratings are not warranted.

The overall medical evidence reflects a level of impairment most consistent with the criteria for a 70 percent rating under Diagnostic Code 9411.  The medical record suggests that the Veteran's PTSD has caused occupational and social impairment with deficiencies in most areas, such as work, social relationships, thinking and mood.  During the period in issue, the Veteran has not been hospitalized for his PTSD.  But his PTSD has been manifested by such symptoms as: chronic sleep problems, hyperstartle response, anger and irritability, avoidant behavior, disturbances of mood, depression, anxiety, difficulty concentrating, some impaired impulse control (verbal confrontations), isolation from others, some memory loss, and an inability to establish and maintain work and social relationships.

Although the Veteran's treating psychologist opined that his condition was totally disabling, symptoms of gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene) until his dementia worsened; disorientation to person or place; memory loss for names of close relatives, own occupation, or own name were not generally demonstrated, so as to warrant a 100 percent schedular rating.  Thus, the preponderance of the evidence does not show that the Veteran's symptoms warrant a rating in excess of 70 percent for the time period in issue.  

TDIU

A TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  In exceptional circumstances, where the Veteran does not meet the aforementioned percentage requirements, a total rating may nonetheless be assigned upon a showing that the individual is unable to secure or follow a substantially gainful occupation.  38 C.F.R. § 4.16(b).  

In the instant case the Veteran meets the schedular criteria for a TDIU pursuant to 38 C.F.R. § 4.16 due to his service-connected PTSD, which alone has been evaluated as 70 percent disabling since the award of service connection.  Thus, the Veteran meets the schedular criteria outlined in 38 C.F.R. § 4.16(a).  Furthermore, beginning in April 2006, the Veteran's private psychologist opined that the Veteran's PTSD rendered him totally disabled.  When all of the Veteran's psychiatric disorders are considered together, is appears that February 2009, June 2009 and February 2010 VA PTSD examiners, who, after reviewing the Veteran's treatment records and VA examination reports and examining the Veteran, found that the Veteran's psychiatric disorders, including PTSD, alone have been seriously disabling so as to render him unemployable.  This coupled with his service-connected lumbar spine disability, rated as 40 percent disabling, and associated left lower extremity radiculopathy, rated as 10 percent disabling, and bilateral shoulder disabilities, rated separately as 20 percent disabling, render the Veteran unable to obtain or retain substantially gainful employment.  This is especially so, when his educational level (GED) and prior work experience as a cook and welder are considered, as the Veteran was not able to stand for prolonged periods of time prior to the time when he became wheel-chair bound and could not reach overhead.  

Given that the Veteran meets the criteria outlined in 38 C.F.R. § 4.16(a), and resolving all doubt in his favor, the Board concludes that a TDIU is warranted.  

IV. Other Considerations

Also considered by the Board is whether the Veteran's PTSD warrants referral for extraschedular consideration.  The above determinations are based on application of pertinent provisions of the VA's Schedule for Rating Disabilities.  There is no showing that the Veteran's PTSD reflects so exceptional or unusual a disability picture as to warrant the assignment of an evaluation higher than the 70 percent rating and the TDIU already assigned.  See 38 C.F.R. § 3.321(b)(1).  The effects of his PTSD on employment are already considered in the assignment of a TDIU.  Moreover, the Veteran has never been hospitalized because of his PTSD, so as to otherwise render impractical the application of the regular schedular standards.  Accordingly, referral for extraschedular consideration is not warranted at this time.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  In the absence of evidence of such factors, the Board is not required to remand the claim to the RO for the procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  


ORDER

Entitlement to an initial rating in excess of 70 percent for PTSD is denied.  

A TDIU is granted; subject to the provisions governing the award of monetary benefits.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


